DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 22-37 follows below. 
 Information Disclosure Statement
The information disclosure (IDS) submitted 5/21/2021 has been considered by the Examiner.
Claim Objections
Claims 33 and 34 is objected to because of the following informalities:  
In claim 33 amend “further including an elongated vacuum port” to recite –wherein the vacuum port comprises an elongated vacuum port—or –wherein the vacuum port is an elongated vacuum port--.  
In claim 34 amend “tissue-receiving cavity” to recite –elongated tissue receiving cavity--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No. 2015/0283022).
Regarding claim 29, Lee teaches an apparatus for treating a subject’s tissue ([0011] skin management device), the apparatus comprising: 
a vacuum applicator configured to be in fluid communication with the vacuum source (suctioner 10 comprises suction cup 20 and housing 30 is in fluid communication with air suction unit 52 via air hole 21) and including
	a thermal device configured to be in thermal contact with a subject’s tissue held in the vacuum applicator (the first and second sidewalls include the sidewalls that are in thermal communication with heat transfer plate 23 and thermoelement 41)
		a thermally conductive cup (suction cup 20) defining at least a portion of an elongated tissue-receiving cavity (Fig.4 elongated cavity in suction cup 20), a vacuum port (air hole 21), and a bottom surface at a bottom of the elongated tissue-receiving cavity, wherein the vacuum port is located at the bottom of the elongated tissue-receiving cavity (The bottom is the top of the cup where the air hole 21 for the vacuum exits) such that the subject’s skin fills substantially the entire elongated tissue-receiving cavity and is held in thermal contact with the entire length of the bottom surface being cooled by the thermal device when a vacuum is applied via the vacuum port (Paragraph [0060] discloses since said suction cup 20 is made of a metal integrally formed with the transfer plate 23, the whole suction cup 20 is cooled or heated at a uniform temperature.  Therefore, heat or cold can be applied to the whole skin that is sucked up into the inside of the suction cup 20 and contacting the inner surface of the suction cup 20…. [0085] the skin in close contact with the suction cup 20 is pushed up into the suction cup 20 by negative pressure applied in the suction cup 20. The skin is sucked up into suction cup 20 to be in a state of completely contact inside). 
Regarding claim 35, Lee teaches the limitations of claim 29 as previously rejected. Lee teaches a controller (controller 58) is programmed to monitor operation of the apparatus based on tissue draw (the apparatus in Lee teaches drawing tissue into the thermally conductive cup while cooling the tissue [Abstract]. Paragraph [0075] teaches a controller 58 controls each of the components such as the suctioner 10 and the hot/cold unit 40).
Regarding claim 36, Lee teaches the limitations of claim 29 as previously rejected. Lee teaches wherein the vacuum applicator includes one or more temperature sensors, and a controller programmed to monitor treatment based on output from one or more temperature sensors ([0063] a temperature sensor 44 is installed on one side of the said suction cup 20, so it is possible to measure the temperature of the suction cup applying cold or heat to the skin).
Regarding claim 37, Lee teaches the limitations of claim 29 as previously rejected. Lee teaches further comprising a controller (controller 58) programmed to cause the apparatus to operate to fill the entire elongated tissue-receiving cavity ([0084] The air pump 53 is operated driven by the equipment of the body 50, and the air inside the suction cup 20 is sucked out via the air hose connected to the air pump 53 in accordance with the opening and closing operation of the solenoid valve 54. [0085] Thus, the skin in close contact with the suction cup 20 is pushed up into the suction cup 20 by negative pressure applied in the suction cup 20. The skin is sucked up into suction cup 20 to be in a state of completely contact inside).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. 2015/0283022) in view of Baker (Pub. No. 2010/0280582), and in further view of Anderson (2003/0220674).
Regarding claim 22, Lee teaches an apparatus for treating a subject’s tissue ([0011] skin management device), comprising:
a vacuum source (air suction unit 52);
a vacuum applicator configured to be in fluid communication with the vacuum source and (suctioner 10 comprises suction cup 20 and housing 30 is in fluid communication with air suction unit 52 via air hole 21) including
		a thermally conductive cup (suction cup 20) defining at least a portion of a tissue-receiving cavity and including a vacuum portion and a bottom surface surrounding the vacuum portion (Fig. 2 illustrates the suction plate including the bottom surface and sidewalls surround the air hole 21 and the area by which the tissue is sucked in), and 
		a thermal device configured to be in thermal contact with the subject’s tissue in the tissue-receiving cavity when the subject’s tissue is held in the vacuum applicator (the sidewalls of suction cup 20 are in thermal communication with heat transfer plate 23 and thermoelement 41. Paragraph [0044] discloses the cup is made of die-castable metal with high thermal and electrical conductivity …[0086] suction cup 20 stimulates the skin by cooling the skin that is in close contact); and 
a controller (controller 58) in communication with the vacuum applicator and programmed to (a) cause the thermal device to operate to cool the thermally conductive cup to keep an entire skin-contact area of the thermally conductive cup and (b) cause the vacuum source to draw a vacuum to hold a subject’s tissue such that the subject’s tissue fills substantially the entire tissue-receiving cavity and lays flush against the entire bottom surface facing the subject’s tissue (Paragraph [0060] discloses since said suction cup 20 is made of a metal integrally formed with the transfer plate 23, the whole suction cup 20 is cooled or heated at a uniform temperature.  Therefore, heat or cold can be applied to the whole skin that is sucked up into the inside of the suction cup 20 and contacting the inner surface of the suction cup 20). 
While Lee teaches a controller 58 [0075] for causing the thermal device to cool a conductive up applicator of the vacuum applicator, Lee is silent about specifically teaching to keep an entire skin-contact area of the thermally conductive cup at a temperature below -5 degrees C of a treatment segment.
 However, Baker teaches a device within the same field of invention ([Abstract] device for removing heat from lipid rich cells, including a thermally conductive plate and a cavity in fluid communication with suction source), wherein the cup is configured to conduct heat such that the heat exchanging surfaces are below -5°C ([the cavity includes[0107]panels 200a and 200b may include cold plate 210, at least one thermoelectric cooler 230, a heat exchanger 240, and a flexible printed circuit 250 … When the tissue is drawn inside the cavity it contacts the cold panels and is cooled. [0100] temperature ranges in effectively cooling or non-invasively reducing the subcutaneous lipid rich cells may be from about -20°C to about 10°C and -15°C to about 5°C [0088). 
Therefore, it would have been obvious to provide for the claimed temperature range in Lee since Baker teaches this would be suitable for treating a subject’s subcutaneous tissue as the temperature can selectively affect subcutaneous lipid rich cells without affecting the non-lipid rich cells in the dermis, epidermis and other surrounding tissue [0080]. 
Lee in view of Baker does not explicitly teach to cool the thermally conductive cup to keep the entire skin-contact area of the thermally conductive cup for a treatment segment for at least 5 minutes. 
However, Anderson teaches an apparatus within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract]) comprising cooling the skin contact area for a treatment segment of at least 5 minutes [0044] below -5 degrees C [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a treatment segment of at least 5 minutes to provide for effective treatment. 
Regarding claim 25, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee teaches wherein the vacuum applicator includes at least one temperature sensor (temperature sensor 44), wherein the controller has instructions for causing the thermal device to cool the thermally conductive cup based on output from the at least one temperature sensor ([0063] measure the temperature of the suction cup applying cold or heat to the skin) such that the vacuum applicator noninvasively cools the subcutaneous lipid-rich cells of the subject’s tissue ([0086] suction cup 20 stimulates the skin by cooling the skin that is in close contact…[0005] the device is for skin care and has applications in preventing skin aging, maintaining skin elasticity, and managing obesity by decompressing the subcutaneous tissue of the skin). 
Lee is silent about specifically teaching cooling to a temperature less than about 0°C.
However, Baker teaches a device within the same field of invention ([Abstract] device for removing heat from lipid rich cells, including a thermally conductive plate and a cavity in fluid communication with suction source), and cooling to a temperature less than about 0°C ([0080] the treatment system 10 can apply cooling temperature to the skin of the subject in a range of from about -10°C to about 0°C. [0101] controlling device 80 may provide instructions based on temperature readings from sensors). 
Therefore, it would have been obvious to provide for the claimed temperature range in Lee since Baker teaches this would be suitable for treating a subject’s subcutaneous tissue as the temperature can selectively affect subcutaneous lipid rich cells without affecting the non-lipid rich cells in the dermis, epidermis and other surrounding tissue [0080]. 
Regarding claim 26, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee teaches wherein the controller is programmed to monitor operation of the apparatus based on tissue draw (the apparatus in Lee teaches drawing tissue into the thermally conductive cup while cooling the tissue [Abstract]. Paragraph [0075] teaches a controller 58 controls each of the components such as the suctioner 10 and the hot/cold unit 40).
Regarding claim 27, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee teaches wherein the vacuum applicator includes one or more temperature sensors, wherein the controller is programmed to monitor tissue treatment based on output from one or more temperature sensors ([0063] a temperature sensor 44 is installed on one side of the said suction cup 20, so it is possible to measure the temperature of the suction cup applying cold or heat to the skin). 
Regarding claim 28, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee teaches wherein the controller is programmed to cause the apparatus to operate to pull the subject's tissue against the entire bottom surface ([0084] The air pump 53 is operated driven by the equipment of the body 50, and the air inside the suction cup 20 is sucked out via the air hose connected to the air pump 53 in accordance with the opening and closing operation of the solenoid valve 54. [0085] Thus, the skin in close contact with the suction cup 20 is pushed up into the suction cup 20 by negative pressure applied in the suction cup 20. The skin is sucked up into suction cup 20 to be in a state of completely contact inside).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. 2015/0283022) in view of Baker (Pub. No. 2010/0280582), Anderson (2003/0220674), and in further view of Ignon (2019/0133642).
Regarding claim 23, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee does not teach wherein the vacuum port is an elongated slot extending along most of a longitudinal length of the tissue-receiving cavity.
However, Ignon teaches a device within the same field of invention (device for treating the skin comprising suction portions). Ignon generally provides the shape, size, orientation, spacing, location, quantity and/or other characteristic of the ports or openings can be different as desired or required [0198].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the vacuum port such that it is an elongated slot since Ignon provides it is well known to change the shape , size , orientation, spacing and other characteristics of suction port as desired or required. 
Regarding claim 24, Lee in view of Baker and Anderson teaches the limitations of claim 22 as previously rejected. Lee does not teach wherein the vacuum port is an elongated vacuum port, wherein the thermally conductive cup includes one or more additional vacuum ports spaced apart from the elongated vacuum port 
However, Ignon teaches a device within the same field of invention (device for treating the skin comprising suction portions). Ignon generally provides the shape, size, orientation, spacing, location, quantity and/or other characteristic of the ports or openings can be different as desired or required [0198].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include have modified the shape of the vacuum port such that it is an elongated vacuum port and to have included one or more additional vacuum ports spaced apart from the elongated vacuum port since Ignon provides it is well known to change the shape, size , orientation, spacing, location, quantity and/or other characteristics of suction port as desired or required. 
Claims 30, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. 2015/0283022) in view of Ignon (2019/0133642).
Regarding claim 30, Lee teaches the limitations of claim 29 as previously rejected. Lee does not teach wherein the vacuum port includes an elongated slot extending along most of a longitudinal length of the elongated tissue-receiving cavity. 
However, Ignon teaches a device within the same field of invention (device for treating the skin comprising suction portions). Ignon generally provides the shape, size, orientation, spacing, location, quantity and/or other characteristic of the ports or openings can be different as desired or required [0198].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include have modified the shape of the vacuum port such that it is an elongated slot extending along most of  a longitudinal length of the elongated tissue receiving cavity since Ignon provides it is well known to change the shape, size , orientation, spacing, location, quantity and/or other characteristics of suction port as desired or required. 
Regarding claim 33, Lee teaches the limitations of claim 29 as previously rejected. Lee does not teach further including an elongated vacuum port.
However, Ignon teaches a device within the same field of invention (device for treating the skin comprising suction portions). Ignon generally provides the shape, size, orientation, spacing, location, quantity and/or other characteristic of the ports or openings can be different as desired or required [0198].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include have modified the shape of the vacuum port such that it is an elongated vacuum port since Ignon provides it is well known to change the shape, size, orientation, spacing, location, quantity and/or other characteristics of suction port as desired or required. 
Regarding claim 34, Lee teaches the limitations of claim 29 as previously rejected. Lee does not teach further comprising an additional vacuum port through which air is drawn to pull the tissue into the tissue-receiving cavity. 
However, Ignon teaches a device within the same field of invention (device for treating the skin comprising suction portions). Ignon generally provides the shape, size, orientation, spacing, location, quantity and/or other characteristic of the ports or openings can be different as desired or required [0198].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include have modified the device to include an additional vacuum port through which air is drawn since Ignon provides it is well known to change the shape, size, orientation, spacing, location, quantity and/or other characteristics of suction port as desired or required. 
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. 2015/0283022) in view of by Anderson (2003/0220674).
Regarding claim 31, Lee teaches the limitations of claim 29. Lee teaches a vacuum source (air suction unit 52) configured to be coupled to the vacuum applicator and provide suction to hold the subject's skin flush against the entire bottom surface facing the subject's tissue ([0085] the skin in close contact with the suction cup 20 is pushed up into the suction cup 20 by negative pressure applied in the suction cup 20. The skin is sucked up into suction cup 20 to be in a state of completely contact inside).
Lee does not teach providing suction during for at least 5 minutes.
However, Anderson teaches an apparatus within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract]) comprising cooling the skin contact area for a treatment segment of at least 5 minutes [0044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a treatment segment of at least 5 minutes to provide for effective treatment. 
Regarding claim 32, Lee teaches the limitations of claim 29. Lee teaches a controller (controller 58) in communication with the vacuum applicator and programmed to cause the thermal device to operate to cool the thermally conductive cup (apparatus in Lee teaches drawing tissue into the thermally conductive cup while cooling the tissue [Abstract]. Paragraph [0075] teaches a controller 58 controls each of the components such as the suctioner 10 and the hot/cold unit 40).
Lee does not teach to keep an entire skin-contact area of the thermally conductive cup at a temperature below -5 degrees C for at least 5 minutes.
However, Anderson teaches an apparatus within the same field of invention (selective disruption of lipid rich cells by controlled cooling [Abstract]) comprising cooling the skin contact area for a treatment segment of at least 5 minutes [0044] below -5 degrees C [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the entire skin contact area at a temperature below -5 degrees C for at least 5 minutes for effective treatment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794